FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number:033-97038 BROOKFIELD ASSET MANAGEMENT INC. - (Translation of Registrant’s Name into English) Suite300, Brookfield Place, 181 Bay Street, P.O. Box 762, Toronto, Canada M5J 2T3 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F [] Form40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . INCORPORATION BY REFERENCE The Form 6-K of Brookfield Asset Management Inc. dated November 22, 2012 and the exhibit thereto are hereby incorporated by reference as exhibits to Brookfield Asset Management Inc.’s registration statement on Form F-9 (File No. 333-112049). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BROOKFIELD ASSET MANAGEMENT INC. Date:November 22, 2012 By:/s/ B.D. Lawson Name:B.D. Lawson Title: Managing Partner & CFO EXHIBIT INDEX Exhibit Description Brookfield and Johnson Controls to Merge Australian and New Zealand Property and Facility Services Operations to Create Brookfield Johnson Controls
